CARMICHAEL, Judge,
concurring in result:
Although I agree with the result reached by the Senior Judge in this case, I am troubled by his analysis. Specifically, I do not subscribe to the view that appellant, by agreeing to plead guilty if the convening authority would not approve a sentence' to confinement, was requesting to be deprived of more than two-thirds of his monthly pay. While my learned colleague recognizes the applicable Department of Defense [hereinafter referred to as DOD] policy,1 he reasons that it does not apply because this appellant, by the terms of his offer, requested that it not apply. Thus, even though the DOD policy would have assured that appellant received at least one-third of his pay for each month he continued his military service, the Senior Judge sees appellant’s desire to avoid confinement as a request to remain on active duty with less than one-third of his pay or possibly no pay.
To me it is unclear why appellant made this seemingly absurd “request.” However, I reject the notion that either appellant or his counsel could reasonably anticipate that the language quoted in the Senior Judge’s opinion,2 which was intended to keep appellant out of prison, would be construed by this court as a requested exception to the policy that convicted service-members remaining on active duty must receive at least one-third of their pay.
In my opinion, unless there is a compelling reason in law or equity for refusing to apply it, the DOD policy should be routinely applied to reduce forfeitures in cases like appellant’s. If the policy is not applied by a convening authority in an appropriate case, then it should be applied by this court. Further, I believe this court is mistaken in construing standard quantum of punishment provisions as requests by accused to be exempted from a policy which does nothing but benefit them.
Accordingly, since I do not interpret the pretrial agreement in this case as a request by appellant to receive greater than two-thirds forfeitures, I would apply the pertinent DOD policy to reduce the forfeiture portion of appellant’s sentence. With all due respect to the Senior Judge, under facts similar to these, I see no need to *553resort to the Eighth Amendment of the United States Constitution or Article 55 of the Uniform Code of Military Justice.

. The DOD policy, as set forth in Rule for Courts-Martial 1107(d)(2), Discussion, provides that when an accused is not serving confinement he should not be deprived of more than two-thirds of his pay for any month because of a court-martial sentence. However, the policy includes a phrase permitting an accused to request increased forfeitures (“the accused should not be deprived of more than two-thirds pay ... unless requested by the accused”), and it is this phrase that the Senior Judge focuses on in construing the quantum provisions of appellant’s offer to plead guilty.


. Appellant agreed to plead guilty to the offenses "provided that the convening authority ... [would] approve no sentence to confinement.” This was followed by the statement that ”[a]U other punishmentfs] imposed ... [could] be approved." Nowhere did appellant make reference to or otherwise acknowledge an awareness of the DOD policy which he now argues should be applied to reduce the forfeitures in this case.